Citation Nr: 0510634	
Decision Date: 04/13/05    Archive Date: 04/21/05

DOCKET NO.  02-21 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for diabetes mellitus, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to November 
1969.  This appeal originally came before the Board of 
Veterans' Appeals (Board) from a July 2001 rating decision of 
the Department of Veterans Affairs (VA), Cleveland, Ohio 
regional office (RO).

In May 2003, the veteran provided testimony at a hearing 
before the undersigned Veterans Law Judge in Cleveland, Ohio.  
A transcript of that hearing is of record.  In November 2003, 
the Board remanded the case for additional development.  
Subsequently, a November 2004 rating action continued the 
prior denial.

The November 2004 rating decision also granted service 
connection and compensable evaluations for hypertension and 
for diabetic peripheral neuropathy of both lower extremities.  
Special monthly compensation based on loss of use of a 
creative organ was also granted.  This rating decision was 
made pursuant to findings on the August 2004 VA examination.  
The veteran has not expressed disagreement with those 
determinations, and they are not part of the current appeal.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal.

2.  The veteran's diabetes mellitus requires insulin and a 
restricted diet; his diabetes mellitus does not require 
regulation of activities, and there is no history of 
hospitalization, no visual symptoms, and no episodes of 
hypoglycemic reactions or ketoacidosis.




CONCLUSION OF LAW

The criteria for a disability rating greater than 20 percent 
for diabetes mellitus have not been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.119, 
Diagnostic Code 7913 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

By letters dated in March 2004 and August 2004, the RO 
advised the appellant of the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA).  The appellant was advised 
that VA would make reasonable efforts to help him get the 
evidence necessary to substantiate his claim, but that he 
must provide enough information so that VA could request any 
relevant records.  The appellant was advised of the evidence 
received and was requested to provide authorization for the 
release of any private medical records.  The appellant was 
also asked to identify any additional information or evidence 
that he wanted VA to try and obtain.  

The veteran has been notified in the October 2002 statement 
of the case (SOC) and the November 2004 supplemental 
statement of the case (SSOC) of what would be necessary, 
evidentiary wise, for entitlement to an increased evaluation 
for diabetes mellitus.  The SSOC and the August 2004 VCAA 
letter notified the appellant of his and VA's respective 
obligations to obtain different types of evidence.  They also 
advised the appellant of the evidence of record, adjudicative 
actions taken, and of the reasons and bases for the actions.  
VA and private medical records have been obtained, and the 
veteran underwent a VA examination in August 2004.  The 
veteran has not indicated that he has any additional evidence 
to submit.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Service connection for diabetes mellitus was granted in July 
2001, and a 20 percent evaluation was assigned from July 
2001.  The veteran contends that his disability has worsened, 
and that he is entitled to a higher evaluation.

Disability ratings are determined by the application of a 
schedule of ratings, which are based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2004).  Separate diagnostic codes 
identify the various disabilities.  The governing regulations 
provide that the higher of two evaluations will be assigned 
if the disability more closely approximates the criteria for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7 (2004).  A request for an increased rating is to 
be reviewed in light of the entire relevant medical history.  
See generally 38 C.F.R. § 4.1 (2004); Payton v. Derwinski, 1 
Vet. App. 282, 287 (1991).

The veteran's diabetes mellitus is currently rated under 38 
C.F.R. § 4.119, DC 7913 (2004), as 20 percent disabling.  
Under DC 7913, the current 20 percent evaluation is assigned 
for diabetes mellitus requiring insulin and a restricted 
diet, or an oral hypoglycemic agent and a restricted diet.  A 
40 percent evaluation is warranted for the requirement of 
insulin, a restricted diet, and regulation of activities.  A 
60 percent evaluation requires evidence of the need for 
insulin, a restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated.  The highest 
disability rating allowable pursuant to this Diagnostic Code, 
100 percent, necessitates evidence of the need for one daily 
injection of insulin, restricted diet, and regulation of 
activities (including avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  38 C.F.R. § 4.119, DC 7913 (2004).  

Any noncompensable complications associated with diabetes 
mellitus are considered to be part of the diabetic process 
under DC 7913.  See Id, at Note (1) (2004).  

Private medical records show that the veteran's diabetes 
mellitus was diagnosed in 1999 and was initially treated with 
dietary restrictions and Glucovance.  In 2002, he was started 
on insulin.  An August 2004 outpatient treatment record noted 
that the veteran was very active and was gainfully employed.  
He was instructed regarding the importance of diet and 
exercise in controlling his diabetes mellitus.  

A VA examination was conducted in August 2004.  The veteran 
was noted to use insulin approximately 10 times per month 
when his sugar was high.  He had been eating a low 
carbohydrate diet and had lost some weight purposely as a 
result.  The veteran noted the physical nature of his 
employment and stated that he was exhausted at the end of a 
workday.  The examiner specifically noted that the veteran 
had not been told to regulate or restrict his activities as a 
result of his diabetes mellitus.  There was no history of 
hospitalization, no visual symptoms, and no episodes of 
hypoglycemic reactions or ketoacidosis.

Given the evidence of record, the Board finds that a 
disability rating greater than 20 percent for the veteran's 
diabetes mellitus is not warranted.  The objective evidence 
of record shows that the veteran does not require regulation 
of activities.  As there is no indication that the veteran's 
activities are regulated a disability rating greater than 20 
percent under DC 7913 is not warranted.  Because there are 
specific diagnostic codes to evaluate diabetes mellitus and 
associated complications, consideration of other diagnostic 
codes for evaluating the disability does not appear 
appropriate.  See 38 C.F.R. § 4.20 (2004) (permitting 
evaluation, by analogy, where the rating schedule does not 
provide a specific diagnostic code to rate the disability).  
See Butts v. Brown, 5 Vet. App. 532 (1993).

In conclusion, the Board finds that the preponderance of the 
evidence is against a higher evaluation than the 20 percent 
rating assigned for the appellant's diabetes 


mellitus.  Because the weight of the evidence for and against 
the claim is not in relative equipoise, the reasonable doubt 
rule does not apply. 38 C.F.R. § 3.102 (2004).


ORDER

The appeal is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


